Case 18-68685-sms        Doc 24    Filed 12/04/18 Entered 12/04/18 11:19:12             Desc Main
                                   Document     Page 1 of 2




   IT IS ORDERED as set forth below:



    Date: December 4, 2018
                                                      _________________________________

                                                                 Sage M. Sigler
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


In re:                                       |      CASE NUMBER
                                             |
REGINALD WENDALL PRESTON                     |      18-68685-SMS
                                             |
         Debtor                              |      CHAPTER 7
                                             |

  ORDER VACATING ORDER DISMISSING CASE FOR FAILURE OF DEBTOR TO
                   CORRECT FILING DEFICIENCY

         On November 20, 2018, debtor filed a First Request to Convert from Chapter 13 to

Chapter 7 (Docket. No. 15) and the case was converted to Chapter 7 on November 21, 2018. On

November 26, 2018, a form order entitled “Order Dismissing Case for Failure of Debtor to

Correct Filing Deficiency” (Docket No. 20) was erroneously entered on the docket. Accordingly,

it is

         ORDERED, that November 26, 2018 Order Dismissing Case for Failure of Debtor to

Correct Filing Deficiency (Docket No. 20) is VACATED in its entirety.
Case 18-68685-sms           Doc 24      Filed 12/04/18 Entered 12/04/18 11:19:12           Desc Main
                                        Document     Page 2 of 2


        The Clerk’s office is directed to serve a copy of this order upon pro se Debtor, the Chapter 7

Trustee, all creditors and all parties in interest.

                                            [END OF ORDER]
